Title: To John Adams from Edmund Jenings, 30 November 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels Novr. 30. 1780
     
     I did myself the Honor of writing to your Excellency the 20th of this Month and inclosing some Papers from Mr. Amory of Boston. I now take the Liberty of sending you a Letter, receivd this Day from Mr. L. for your Excellency’s Perusal—give me leave to beg that your Excellency would return it and the former one from the same Gentleman, if your Excellency has no further Occasion for them.
     There have been reports at Paris that a Part of Monsr. De Ternays Squadron is burnt at Rhode Island. Perhaps there is no foundation for them; but I trust there is great reason to Imagine that General Gates Troops have had several succesful Skirmishes at Carolina against the Ennemy. The English Resident here seems to credit them.
     I Hope your Excellency takes good Care of your Health. The Damp Climate of Holland requires much Additional Cloathing—it is Experience that makes Dutchmen wear six Waistcoats, and I Know not how many pair of Breeches.
     I have expected particular Advices from England, but one of the Packets is taken.
     I see the Translation is published in Holland. Has your Excellency seen the Letters of Monsr. Joly? I beg to know your Excellencys Opinion of them. They are I believe just published in Holland. Does the Subject regard Us?
     I beg to be rememberd to my young Friends.
     I am with the greatest Respect Sir your Excellencys Most Faithful & Obedient Humble Servant
     
      Edm: Jenings
     
    